DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim 10 was previously indicated as allowable
	Claims 11-13 and 15 are withdrawn
	Claims 1-9 and 14 are pending
Claim Interpretation
	The claim is to a powder bed fusion process in the art of 3d printing wherein a chemical reaction is used to provide energy to fuse the materials together. This would include, for example, burning a reactant and using the heat generated by the burning to fuse the powder during each layer formation step. For example claim 4 would include applying TNT explosive to the powder bed and burning this to fuse the powder in to a layer cross-section
Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is to Knittel and/or Nuechterlein (see rejections below) who teach a similar process of applying chemical to a powder bed, reacting this chemical, and using the energy produced to cause powder in the powder bed to fuse (e.g., imagine a laser sintering a powder bed, but supplementing this with a chemical reaction 
Nuechterlein discloses forming nitrides using nitrogen (Example 11), which would render claim 4 obvious if it only a nitrogenous material was required. However, the specific materials used in claim 4 are not obvious in the formation of nitrides and there is no fair reason to specifically use the materials as claimed in the claim.
Also see US 20180161874 A1, US 20150014881 A1 which teach similar processes.
US 20190055171 A1 teaches applying an energy material, e.g., TNT during a build process, but this is for the process of 3d printing an explosive, not burning said energy material during the printing process. 
Response to Arguments
	Applicant's arguments have been fully considered.
Specification 
	Issue: The prior office action objected to the specification for repeating the term “triaminodinitrobenzene, triaminodinitrobenzene”.
	Applicant argues that the specification as filed does not contain this error.
	Examiner finds this persuasive. The as filed version of the specification does not contain this error. The PGPUB shows the objected duplicate term, which appears to be due to a USPTO publishing error. The objection is withdrawn. 
 Claim interpretation
Applicant argues that “the Office's interpretation of "liquid functional agent"
is incorrect… it is submitted that the skilled artisan would not, in light of Applicant's
specification, interpret Applicant's claim term "energy source material" from its
"liquid functional agent"” in claim 1 to mean any possible material that is capable of serving as a source of energy” (Pg 2-3).
	Examiner does not find this persuasive. The claim requires an energy source. The plain meaning of the term “energy source” is something that can be used as a source of energy. The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. Applicant has not redefined the disputed term “energy source” and therefore the term must be given its ordinary and customary meaning, i.e., something that can be used as a source of energy. 
	Applicant’s argument gives rise to a question of the metes and bounds of the claim. If “any possible material that is capable of serving as a source of energy” is not the scope of an energy source, then what is an energy source as intended by the inventor?
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “energy source” in the claims is used by the claim to mean “something other than a general source of energy,” while the accepted meaning is “a general source of energy.” The term is indefinite because the specification does not clearly redefine the term. 
At present it is understood that the claimed energy source is narrower than “any possible material that is capable of serving as a source of energy,” however, it is unclear otherwise what is required of the energy source. Applicant should clarify what is and is not an energy source consistent with the specification.
35 USC 112(b)
	Applicant argues that “high boiling" is defined as a “having a boiling point greater than the boiling point of water," for example, in paragraph [0032] and is not indefinite.
	Examiner finds this persuasive. Although the cited portion of the specification uses “e.g.,” to precede the supposed definition, this is accepted as a reasonably certain definition. The rejection is withdrawn. 
	Applicant argues that “low volatility" is defined as “slow evaporation at ambient conditions” for example hexamethylenetetramine. 
	Examiner does not find this persuasive. This is not a reasonably certain definition. The rejection is maintained.
	Applicant argues that “concentration hydrogen peroxide" is defined as a “greater than 30 wt% solution in water," in paragraph [0033] and is not indefinite.
Examiner finds this persuasive. Although the cited portion of the specification uses “e.g.,” to precede the supposed definition, this is accepted as a reasonably certain definition. The rejection is withdrawn. 
	Prior Art
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Objections
	In reference to claim 1-2 and 14, the claims are objected to because it is unclear what the scope of an “energy source material” is. 
The prior office action indicated that “Claim 1 is [interpreted as] any material that is capable of serving as a source of energy, and is not interpreted as being limited to the materials designated for the function of providing energy in the specification (e.g., claim 10).” 
In reply, Applicant indicated that “the skilled artisan would not, in light of Applicant's specification, interpret Applicant's claim term "energy source material" from its "liquid functional agent" in claim 1 to mean any possible material that is capable of serving as a source of energy”.
Based on Applicant’s remarks, it is understood that the claimed energy source is more narrow than “any possible material that is capable of serving as a source of energy,” however, it is unclear otherwise what is required of the energy source. Applicant should clarify what is and is not an energy source consistent with the specification. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 6, the limitation “low volatility” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation will be examined as if it read -- volatility --. 
Although the specification indicates that “slow evaporation at ambient conditions” for example hexamethylenetetramine is an example of “low volatility", this is not a reasonably certain definition.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2-3, 5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knittel (US 20160305256 A1) and further in view of Joshi (US 20170021526 A1).
	In reference to claim 1, Knittel discloses a three-dimensional (3D) printing method, comprising:
selectively applying, … including i) an energy source material or ii)
an energy sink material (“depositing, on the first layer, a second layer of a second powder having a second element as its main element” [P0008]);
b) applying a metallic or ceramic build material, wherein the liquid functional agent is selectively applied any of before the metallic or ceramic build material, after the metallic or ceramic build material, or both before and after the metallic or ceramic build material, and wherein the liquid functional agent patterns the metallic or ceramic build material to form a composite layer (“depositing a first layer of a first powder having a first element as its main element” [P0007]); 

d) initiating a reaction involving i) the energy source material or ii) the energy sink material to alter a thermal condition of the composite layer, wherein either c) or d), or both c) and d) fuse the composite layer (“the energy delivered by the first beam serving to initiate an exothermic reaction between the first element and the second element, the energy given off by the exothermic reaction acting to locally melt together the first and second layers” [P0009]).
and then e) repeating a) through d) to form a 3D object (operations are repeated until the complete part has been made by superposing numerous layers of material.” [P0045]).
Knittel further teaches that “since the energy needed for the local melting of the first layer is also provided by the exothermic reaction that is triggered, it is possible to omit passing the energy beam over the first layer. This also makes it possible to reduce production costs, by reducing energy consumption, and/or to increase production rate by reducing the total number of passes of the beam” (P0012)
Like the instant application, Knittel uses the heat of the chemical reaction to fuse the material. In particular, “the exothermic reaction takes place between the first element and Si or Al, and causes silicides or aluminides to be formed” (P0024). 
The difference between Knittel and the claimed invention is that Knittel does not disclose that the energy source material is supplied in a liquid by inkjetting.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, three-dimensional (3d) printing, Joshi teaches liquid functional  3d printing can be provided by ink jetting (“piezoelectric printhead “ P0040) and may be formulated to include silicon and aluminum precursors for forming ceramic parts (Claim 3). Thus, Joshi shows that it would be known to provide silicon and aluminum materials using piezoelectric ink jetting.
The combination would be achievable by providing the energy source material of Knittel (e.g., Si or Al) as a liquid functional agent as taught by Joshi, for example as a inkjettable dispersion having the properties necessary to participate in the reactions required by the Knittel process. This would be achieved using the ordinary skill in the art. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the selectively applying comprised applying the energy source material as a liquid functional agent from a thermal inkjet printhead or a piezoelectric inkjet printhead.
A person having ordinary skill in the art would have been specifically motivated to provide the energy source material of Knittel (e.g., Si or Al) as a liquid functional agent as taught by Joshi, for example as a inkjettable dispersion in order to combine prior art elements according to known methods to yield predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	In reference to claim 2, the combination discloses the method as in claim 1.

Knittel is silent regarding a gas byproduct.
Joshi further teaches that the reaction may be between Si and MoO3 to form SiO2Mo. This would require O2 to evolve as a byproduct to account to account for the stoichiometry of the reaction (i.e., Si and MoO3 has 3 oxygen atoms, but the product SiO2Mo has 2 oxygen atoms therefore 1 oxygen atom must escape during this reaction). Similarly, when MoO3is provided as the reactant in the Knittel reaction, then all 3 atoms must escape.
The combination would be achievable by providing the Mo source material of Knittel (e.g., Mo) as an oxide material as taught by Joshi, for example as a MoO3 having the properties necessary to participate in the reactions required by the Knittel process. This would be achieved using the ordinary skill in the art. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that reaction produced a gaseous byproduct.
	In reference to claim 3 and 5, the combination discloses the method as in claim 2.
	Knittel further discloses applying an electron beam to initiate a reaction between Si or Al and Nb, Mo, V, Ta, Cr, Fe, Co, Ni as in example at P0048-0049 or claim 2 
	In reference to claim 7, the combination discloses the method as in claim 5.
	Knittel further discloses applying an electron beam to initiate a reaction between Si or Al and Nb, Mo, V, Ta, Cr, Fe, Co, Ni as in example at P0048-0049 or claim 2 would result in the claimed reactions. In this case, Si or Al are both the oxidizer and the reactant fuel that is introduced into the additive manufacturing environment because they take electrons from the Nb, Mo, V, Ta, Cr, Fe, Co, Ni materials to form silicides or aluminides.
	In reference to claim 8, the combination discloses the method as in claim 5.
Knittel further discloses Si or Al can be provided. This includes both Si and Al. When both are provided it would be obvious to provide them separately and thereby arrive at the claimed invention. In this case, Si or Al are both the oxidizer and the reactant fuel that is introduced into the additive manufacturing environment because they take electrons from the Nb, Mo, V, Ta, Cr, Fe, Co, Ni materials to form silicides or aluminides.
	In reference to claim 14, the combination discloses the method as in claim 1.
Knittel does not disclose an absorber.
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knittel (US 20160305256 A1) in view of Joshi (US 20170021526 A1) as applied above and further in view of Nuechterlein (US 20160271878 A1).
In reference to claim 6, the combination discloses the method as in claim 5.
Knittel teaches the reaction is between Si or Al and Nb, Mo, V, Ta, Cr, Fe, Co, Ni.
Knittel does not disclose adding wherein the reactant fuel is selected from the group consisting of sugars, sugar alcohols, high boiling aliphatic hydrocarbons, high boiling aromatic hydrocarbons, high boiling alcohols, organic amines of low volatility, and dispersions of carbon particles.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, using exothermic chemical reaction to fuse powder in additive manufacturing, Nuechterlein similarly discloses that chemical reactions can be used to provide energy for the same purpose (“energy is released by an exothermic chemical reaction between the various constituents (e.g., first and second materials 12 and 14), less external energy input is required to achieve fusion of the powder form materials into a complete article 16. The lower external energy requirement allows for increased manufacturing speeds and/or reduced equipment costs” [P0025]). This is the same as the claimed invention and Knittel. Furthermore, Nuechterlein suggests that this can be used with carbon particles to form carbides (Examples 4, 5, 6, 8, 9, and 10).
The combination would be achievable by integrating Nuechterlein’s carbon source into the method in order to form carbides by reacting the carbon to form carbides and provide energy to fuse the material.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the reactant fuel is selected from the group consisting of sugars, sugar alcohols, high boiling aliphatic hydrocarbons, high boiling .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774